DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Xie (US 2015/0355549; IDS 05/27/2021).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Additionally, based on the publication date of the reference it also constitutes prior art under 35 U.S.C. 102(a)(1). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly 
Xie is directed to electric/magnetic field guided acid diffusion. In particular the method disclosed controls and minimizes line edge/width roughness of a photoresist. (Para, 0001; 0008). These disclosures teach and/or suggest the limitation of claims 2 and 13. Xie discloses the process comprises providing a substrate on which a photoresist layer is formed. (Para, 0055). Xie discloses the resist comprises a solvent, a photoresist resin, and a photoacid generator and the photoresist resin may be any positive photoresist resin or any negative photoresist resin. (Para, 0055; Fig.3). These disclosures and the illustrations of Figure 3 teach and/or suggest the limitation of claim 1 where a method of processing a substrate, the method comprising applying a photoresist layer comprising a photoacid generator on a material layer disposed on a substrate and the limitation of claim 14 where a method of processing a substrate, the method comprising: applying a photoresist layer on a substrate. 
Xie discloses that upon exposure to electromagnetic radiation, the photoacid generator generates charged species 255, such as an acid cation and an anion and the photoacid generator may also generate polarized species. (Para, 0056). Xie discloses the photoacid generator sensitizes the resin to electromagnetic radiation. (Para, 0056). Xie discloses the process includes an optional stage 320, where the substrate 140 is heated in a pre-exposure bake to partially evaporate the photoresist solvents. (Para, 0057).  Xie discloses in stage 330, the substrate 140 and portions of the photoresist layer 150 are exposed to electromagnetic radiation. (Para, 0059). Xie explains that in stage 330, portions of the photoresist layer 150 are 150 are selectively unexposed. (Para, 0060). Xie explains that portions of the photoresist layer 150 exposed to electromagnetic radiation may have different chemical properties than the portions of the photoresist layer 150 not exposed to the electromagnetic radiation and the acid generated by the photoacid generator results in a latent acid image in the resist resin. (Para, 0060). Xie discloses in some embodiments a photomask or reticle maybe positioned between the photoresist layer 150 which is exposed to electromagnetic radiation through the photomask. (Para, 0060). These disclosures and the illustrations of Figure 3 teach and/or suggest the limitation of claim 1 where a method of processing a substrate, the method comprising exposing a first portion of the photoresist layer unprotected by a photomask to light radiation in a lithographic exposure process and the limitation of claim 14 where a method of processing a substrate, the method comprising: exposing a first portion of the photoresist layer unprotected by a photomask to a light irradiation in a lithographic exposure process.  
Xie discloses during stage 340, the substrate 140 is heated in a post-exposure bake process. (Para, 0062; Fig.3). Xie explains the substrate 140 may be positioned on the first surface 134 of the substrate support assembly 138 and a power source 174 may provide power to the embedded heater 132 to heat the substrate 140.  (Para, 0062). Xie discloses the embedded heater 132 may quickly heat the substrate 140 and the photoresist layer 150. (Para, 0062). Xie also discloses in other embodiments, the substrate 140 may be heated by a resistive heater, a heat lamp, a laser, or other heat source. (Para, 0062). Xie further discloses in other embodiments, the substrate 140 may be heated by more than one of the embedded heater 132, the resistive heater, the heat lamp, the laser, and the other heat sources and in some embodiments the power supply 170 and the power supply 175 may also heat the substrate 140. (Para, 0062). Xie explains that during the post-exposure bake, photoacid generators in the photoresist layer 150 may continue to alter the chemical properties of the exposed portions of the photoresist layer 150. (Para, 0062). These disclosures and the illustrations of Figure 3 teach 
Xie discloses that during stage 340, a field is applied to the photoresist layer 150 to drive the charged species 255 created by the photoacid generator in the direction of the latent image lines 155. (Para, 0065; Fig.3). Xie explains the field may be an electric field or both an electric and a magnetic field. (Para, 0065). These disclosures and the illustrations of Figure 3 teach and/or suggest the limitation of claim 1 where a method of processing a substrate, the method comprising applying at least one of an electric field or a magnetic field while performing the post-exposure baking process and the limitation of claim 14 where a method of processing a substrate, the method comprising: changing a drifting direction of a photoacid generator vertically in the photoresist layer while providing thermal energy to the photoresist layer.  
Xie discloses an electric field may be applied to the photoresist layer 150, for example, by the electrode assembly 116. In some embodiments, the electrode assembly 116 and the photoresist layer 150 remain stationary with respect to each other while the electrode assembly 116 generates an electric field. In other embodiments, the electrode assembly 116 and the photoresist layer 150 move relative to each other while the electrode assembly 116 generates an electric field. (Para, 0065). Xie explains, relative motion may, for example, allow the electric field to scan the surface of the substrate 140, which may allow for higher throughput and more precise control of the application of the electric field to the substrate 140 and also allows for the application of a more uniform electric field to the substrate 140, which allows for a more uniform line edge roughness reduction. (Para, 0065). 
Xie discloses the electrode assembly 116 may generate an electric field in a direction along the length of the latent image lines 155. (Para, 0068). Xie explains, the electrode assembly 116 may generate an electric field parallel to the latent image lines 155, the generated   (Para, 0068). These disclosures teach and/or suggest the limitation of claim 10. Xie discloses the power supply 170, the power supply 174, and/or the power supply 175 may continue to apply a voltage to the first terminal 210 and/or the second terminal 211 for a period of time. (Para, 0069). Xie explains the power supply may continue to supply the voltage for between about 30 seconds and about 180 seconds, such as between about 45 seconds and about 90 seconds, such as about 60 seconds. (Para, 0069). Xie discloses in other embodiments, the voltage may be applied for fewer than 30 seconds or more than 180 seconds. (Para, 0069). Xie explains the length of time the voltage is applied may depend on the photoresist layer 150 dimensions, the electrode assembly 116, the amount of photoacid generator incorporated into the photoresist layer 150, the electric field strength, and other variables. (Para, 0069). Xie also discloses the strength of the electric field applied to the photoresist layer 150 can be modified by varying several variables. (Para, 0070). Xie also discloses the electric field strength can be modified by the amount of voltage applied to the first terminal 210 and/or the second terminal 211. (Para, 0070). Xie also discloses the electric field strength may also be controlled by varying the distance d between the electrode assembly 116 and the photoresist layer 150 and it may also be modified by the dimensions of the electrode assembly 116. (Para, 0070). Xie discloses the dimensions A, B, and C may affect the strength of the electric field at the photoresist layer 150. (Para, 0070). These disclosures and the illustrations of Figure 3 teach and/or suggest the limitation of claim 1 where a method of processing a substrate, the method comprising: dynamically changing a characteristic of at least one of the electric field or the magnetic field while providing the thermal energy to the photoresist layer and the limitations of claims 3-9, 15-17 and 19. 
Xie discloses in some embodiments, a magnetic field is generated in order to drive the charged species 255 in the direction of the latent image lines 155. (Para, 0076). Xie discloses 196, may apply a magnetic field in a direction perpendicular or parallel to the latent image lines 155, resulting in lines having a reduced line edge/width roughness. (Para, 0076). Xie discloses the magnets 196 may be, for example, permanent magnets or electromagnets. (Para, 0076). Xie discloses in other embodiments, the magnets 196 may be positioned elsewhere in the processing chamber 100 or outside the processing chamber 100. (Para, 0076). Xie explains the magnetic field strength at the photoresist layer 150 may be between about 0.1 Tesla (T) and about 10 T, such as between about 1 T and about 5 T. (Para, 0076). Xie discloses in embodiments including a magnetic field, the magnets 196 may remain stationary or move relative to the photoresist layer 150 and the substrate 140. (Para, 0076). These disclosures teach and/or suggest the limitation of claims 11 and 18.
Xie discloses in some embodiments, the electrode assembly 116 generates and electric field and the magnets 196 generate a magnetic field. (Para, 0077). Xie discloses the electric field may be generated in the direction of the latent image lines 155 and a magnetic field may be generated in a direction perpendicular to the latent image lines 155. (Para, 0077). Xie explains in an embodiment including a magnetic field and an electric field the magnetic field may be perpendicular to the electric field. (Para, 0077). 
Xie discloses at optional stage 350, the photoresist is developed. (Para, 0078; Fig.3). Xie discloses in stage 350, the photoresist layer 150 may be developed by, for example, exposing the photoresist layer 150 to a developer, such as a sodium hydroxide solution, a tetramethylammonium hydroxide solution, xylene, or Stoddard solvent and then the substrate 140 may be rinsed with, for example, water or n-butylacetate. (Para, 0078). Xie discloses by stage 350, the latent image lines 155 may no longer be latent and the lines 155 on the substrate 140 will have less line edge/width roughness compared to conventional techniques. (Para, 0078). These disclosures and the illustrations of Figure 3 teach and/or 
Xie discloses at optional stage 360, additional post-processing steps may be performed. The additional post-processing steps may be performed, for example, in a post-processing chamber. (Para, 0080; Fig.3). Xie discloses, after rinsing, the substrate 140 may be hard baked and inspected. (Para, 0080). Xie discloses after inspection, an etching process may be performed on the substrate 140, the etching process using the features of photoresist layer 150, such as the lines 155, to transfer a pattern to the layer 145. (Para, 0080; Fig.3). These disclosures and the illustrations of Figure 3 teach and/or suggest the limitation of claim 12 where the method of claim 1 further comprises performing an etching process to etch the material layer through the opening in the photoresist layer. 
Xie also discloses the transferred latent image lines 155 may have any desired length, width, and spacing between latent image lines 155. (Para, 0060). Xie discloses that in some embodiments, the line widths and line spacings may be between about 10 nm and about 16 nm. Xie discloses in other embodiments the line widths and spacings may be less than about 10 nm or greater than about 16 nm. (Para, 0060). These disclosures and the disclosures and illustrations of Xie as discussed above teach and/or suggest the limitations of claims 13 and 20.  
Therefore, the limitations of claims 1-20 would have been obvious to one of ordinary skill in the art at the time of filing of the present application in view of the explicit disclosures and illustrations of Xie as well as the teachings one of ordinary skill in the art would have reasonably understood from the disclosures and illustrations of Xie as discussed above.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899